         Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANK CAPPUCCIO, et al.,                                     CIVIL ACTION

        Plaintiffs,
                                                              NO. 19-3025-KSM
        v.

 STATE FARM FIRE & CASUALTY
 INSURANCE COMPANY,

        Defendant.


                                        MEMORANDUM

Marston, J.                                                                         May 8, 2020

       Plaintiffs Frank and Linda Cappuccio bring claims for breach of contract and bad faith

against Defendant State Farm Fire & Casualty Insurance Company for failing to pay benefits

allegedly owed to Plaintiffs under their insurance policy after Plaintiffs’ property was damaged

by a fire. (Doc. No. 1 at ¶¶ 8-16, Ex. A.) State Farm removed the case and moved to dismiss

Count II, the statutory bad faith claim, arguing that the Cappuccios’ allegations are conclusory

and therefore are insufficient to state a plausible claim. (Doc. Nos. 1, 6.) For the reasons that

follow, the Court grants the Motion.

                                                 I.

       The Cappuccios own property located at 405 Devon Lane, Doylestown, PA 18901, which

was insured by State Farm under a rental dwelling insurance policy. (Doc. No. 1 at ¶ 3; Doc. No.

8 at p. 7.) On or around June 8, 2018, the Cappuccios “suffered direct physical loss and damage

to the insured Property.” (Doc. No. 1 at ¶ 3.) The Cappuccios assert that the damage was caused

by a fire, “a peril insured against under the Policy.” (Id. at ¶ 4, Ex. A.) The Cappuccios reported
          Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 2 of 9




the loss to State Farm. (Id. at ¶ 5.) The Cappuccios allege that State Farm subsequently refused

to pay them “monies owed for the damages suffered as a result of the loss.” (Id. at ¶ 6.) As a

result of State Farm’s refusal to pay benefits allegedly owed under the policy, the Cappuccios

filed suit in Pennsylvania state court, asserting claims for breach of contract and statutory bad

faith. (Id.)

        Count II alleges that State Farm engaged in bad faith conduct in the following ways:

        a. by sending correspondence falsely representing that Plaintiffs’ loss caused by a peril
           insured against under the Policy was not entitled to benefits due and owing under the
           Policy;

        b. in failing to complete a prompt and thorough investigation of Plaintiffs’ claim before
           representing that such claim is not covered under the Policy;

        c. in failing to pay Plaintiffs’ covered loss in a prompt and timely manner;

        d. in failing to objectively and fairly evaluate Plaintiffs’ claim;

        e. in conducting an unfair and unreasonable investigation of Plaintiffs’ claim;

        f. in asserting Policy defenses without a reasonable basis in fact;

        g. in flatly misrepresenting pertinent facts or policy provisions relating to coverages at
           issue and placing unduly restrictive interpretations on the Policy and/or claim forms;

        h. in failing to keep Plaintiff or their representatives fairly and adequately advised as to
           the status of the claim;

        i. in unreasonably valuing the loss and failing to fairly negotiate the amount of the loss
           with Plaintiff or their representatives;

        j. in failing to promptly provide a reasonable factual explanation of the basis for the
           denial of Plaintiff’s claim;

        k. in unreasonably withholding policy benefits;

        l. in acting unreasonably and unfairly in response to Plaintiffs’ claim;

        m. in unnecessarily and unreasonably compelling Plaintiff to institute this lawsuit to
           obtain policy benefits for a covered loss, that Defendant should have paid promptly
           and without the necessity of litigation.

(Id. at ¶ 15(a)-(m).)

                                                  2
          Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 3 of 9




       State Farm removed the case to this Court (Id.) and filed a motion to dismiss Count II of

the complaint, arguing that the Cappuccios failed to allege any facts showing bad faith and

instead merely plead conclusory allegations. (Doc. No. 6.) The Cappuccios counter that their

statutory bad faith claim should survive the motion to dismiss because they satisfied the notice

pleading standards and the complaint alleges that State Farm denied their claim without a

reasonable basis to do so. (Doc. No. 8 at pp. 9-14.)

                                                  II.

       In deciding a motion to dismiss under Rule 12(b)(6), the court must determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Although we must accept as true the allegations in the complaint, we are not “compelled to

accept unsupported conclusions and unwarranted inferences, or a legal conclusion couched as a

factual allegation.” Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017) (quotation marks

omitted). In other words, a “presumption of truth attaches only to those allegations for which

there is sufficient factual matter to render them plausible on their face.” Schuchardt v. President

of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (internal quotation marks and citation omitted).

“Conclusory assertions of fact and legal conclusions are not entitled to the same presumption.”

Id.

                                                  III.

       Pennsylvania’s bad faith statute, 42 Pa.C.S.A. § 8371, allows the court to award interest,

punitive damages, court costs, and attorney’s fees if it “finds that the insurer has acted in bad



                                                   3
         Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 4 of 9




faith toward the insured.” To succeed on a claim for bad faith, a plaintiff must show by clear and

convincing evidence that: “(1) that the insurer lacked a reasonable basis for denying benefits; and

(2) that the insurer knew or recklessly disregarded its lack of reasonable basis.” Klinger v. State

Farm Mut. Auto. Ins. Co., 115 F.3d 230, 233 (3d Cir. 1997) (citing Terletsky v. Prudential Prop.

& Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994)). Actions taken by insurers that can

rise to the level of bad faith include “‘a frivolous or unfounded refusal to pay, lack of

investigation into the facts, or a failure to communicate with the insured.’” Shallow v. State

Farm Mut. Auto. Ins. Co., Civil Action No. 20-01336, 2020 WL 1508376, at *2 (E.D. Pa. Mar.

30, 2020) (quoting Frog, Switch & Mfg. Co., Inc. v. Travelers Ins. Co., 193 F.3d 742, 751 n.9

(3d Cir. 1999)).

       “Bad faith claims are fact specific and turn on the specific conduct of the insurer towards

the insured.” Toner v. GEICO Ins. Co., 262 F. Supp. 3d 200, 208 (E.D. Pa. 2017). As such, “[a]

plaintiff must plead specific facts as evidence of bad faith and cannot rely on conclusory

statements.” Id. (citations omitted). “A plaintiff cannot merely say that an insurer acted

unfairly, but instead must describe with specificity what was unfair.” Id. (citations omitted).

       Courts in this Circuit regularly dismiss bad faith claims when the complaint is devoid of

specific factual allegations of bad faith conduct and is merely comprised of bare-bones,

conclusory allegations. See, e.g., Shallow, 2020 WL 1508376, at *2 (collecting cases); Myers v.

State Farm Mut. Auto. Ins. Co., Civil Action No. 17-3509, 2017 WL 3891968, at *3 (E.D. Pa.

Sept. 6, 2017) (collecting cases). For example, in Smith v. State Farm Mutual Automobile

Insurance Co., the Third Circuit affirmed the district court’s dismissal of the plaintiff’s bad faith

claim, where the plaintiff “simply assert[ed] that [the defendant] ‘intentionally misrepresent[ed]

coverage in the policy,’ and ‘misrepresent[ed] facts and its evaluation of Plaintiff’s claim,’



                                                  4
          Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 5 of 9




without explaining what those misrepresentations may have been.” 506 F. App’x 133, 136 (3d

Cir. 2012) (emphasis added). In Myers v. State Farm Mutual Automobile Insurance Co., the

court observed that, as in Smith, the plaintiff’s complaint was “long on conclusions regarding

Defendant’s conduct, but it fails to set forth any explanations or descriptions of what Defendant

actually did. There is no explanation of how Defendant failed to properly investigate the

claim[.]” 2017 WL 3891968, at *3 (emphasis added). By way of example, the court pointed out

that while the plaintiff alleged that the defendant failed to act with “reasonable promptness” in

evaluating her claim, the plaintiff did not plead any dates “of correspondence or any other

contact with Defendant,” with the exception of the date she filed her claim. See also Toner, 262

F. Supp. 3d at 208-09 (dismissing bad faith claim where the plaintiff only pled conclusory

statements, like that the defendant delayed arbitration of his claim, but failed to provide any

factual context, such as the date on which he submitted the claim); Soldrich v. State Farm Fire &

Cas. Co., No. 5:15-cv-01438, 2015 WL 7568442, at *4 (E.D. Pa. Nov. 25, 2015) (dismissing bad

faith claim where the plaintiff alleged that the defendant unreasonably delayed handling its

insurance claims, but did not plead any facts that “relate[d] to the alleged delay, such as the

length of time passed between the date when Plaintiff notified Defendant of his claims and the

date that Defendant responded to them”); Shallow, 2020 WL 1508376, at *2 (dismissing bad

faith claim where the plaintiff alleged that the defendant “fail[ed] to objectively and reasonably

investigate the plaintiff’s claim and fail[ed] to promptly offer payment of the reasonable and fair

value of the claim,” but did not allege any facts regarding his insurance claim, or “the

accompanying investigation, negotiations, or communications that took place”) .

       In MBMJ Properties, LLC v. Millville Mutual Insurance Co., the court considered

virtually identical allegations as those presented here, and held that the plaintiffs’ bad faith claim



                                                  5
          Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 6 of 9




was based entirely on conclusory allegations. Compare Doc. No. 1 at ¶ 15(a)-(m) with MBMJ

Props., Civil Action No. 18-5071, 2019 WL 1651667, at *1-2, *4 (E.D. Pa. Apr. 17, 2019)

(containing identical paragraphs labeled “a” through “m”). The court highlighted, as one

example, that the plaintiffs alleged that the defendant “failed to promptly and thoroughly

investigate their claim” but did not plead any underlying facts to support the allegation. Id. at *4.

For instance, the plaintiffs did not plead “the timing of the alleged investigation in relation to

when Plaintiffs submitted their claim” or “the length of the investigation from start to finish.” Id.

As a result, the court concluded that the plaintiffs’ “claim that Defendant’s investigation of their

insurance claim was not ‘prompt’ or ‘thorough’ lack[ed] plausibility.” Id. The court found that

“[t]he same [could] be said with respect to each of Plaintiffs’ ‘specific’ allegations of

Defendant’s bad faith conduct.” Id. (citing identical paragraphs “a” through “m”).

       Likewise, in Clapps v. State Farm Insurance Cos., the plaintiff pled identical bad faith

allegations as those the Cappuccios raise here. Compare Doc. No. 1 at ¶ 15(a)-(m) with Clapps,

No. 19-3745, ECF No. 1 at ¶ 15(a)-(m). The court concluded that “Plaintiff's bad faith

allegations [were] nothing more than conclusory statements devoid of any factual detail.” Civil

Action No. 19-3745, 2020 WL 1308230, at *5 (E.D. Pa. Mar. 19, 2020). See also Shetayh v.

State Farm Fire & Cas. Co., No. 5:20-cv-00693, 2020 WL 1074709, at *1 (E.D. Pa. Mar. 6,

2020) (dismissing bad faith claim where complaint contained nearly identical paragraphs labeled

“a” through “m”).

       Put simply, given the likeness between the Cappuccios’ bad faith allegations and those in

the myriad of cases discussed above, it is clear that the Cappuccios have failed to plead sufficient

factual content to withstand State Farm’s motion to dismiss their bad faith claim. Like the Myers

and MBMJ Properties plaintiffs, the Cappuccios allege that State Farm “fail[ed] to complete a



                                                  6
         Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 7 of 9




prompt and thorough investigation” into their claim (Doc. No. 1 at ¶ 15(b)) but then neglect to

include any facts supporting that cursory allegation, such as the date they filed their claim, the

length of time that passed before State Farm denied their claim, or the dates of any other

interactions they may have had with State Farm. Consequently, the Cappuccios’ assertion that

State Farm’s investigation of their claim was not “prompt” or “thorough” lacks plausibility. See

MBMJ Props., 2019 WL 1651667, at *6. The Cappuccios also allege that State Farm acted in

bad faith by “flatly misrepresenting pertinent facts or policy provisions relating to coverages at

issue” (Doc. No. 1 ¶ 15(b)) but, like the Smith plaintiffs, they fail to explain what those

misrepresentations were. Absent such facts, we cannot infer bad faith on State Farm’s part.

Additionally, the Cappuccios assert that State Farm engaged in bad faith by “conducting an

unfair and unreasonable investigation of Plaintiffs’ claim,” “failing to objectively and fairly

evaluate Plaintiffs’ claim,” and “failing to pay Plaintiffs’ covered loss in a prompt and timely

manner.” (Id. at ¶ 15(c)-(e).) However, like the Shallow plaintiff, they fail to plead any

additional facts regarding their insurance claim and “the accompanying investigation,

negotiations, or communications that took place.” Without such facts, the Cappuccios’

conclusory allegations are not entitled to a presumption of truth.

       In their attempts to avoid dismissal, the Cappuccios rely on a single case, 1009 Clinton

Properties, LLC v. State Farm Fire & Casualty Co., No. 18-5286, 2019 WL 1023889 (E.D. Pa.

Mar. 4, 2019). But as courts have noted “that case is the outlier, not the standard.” Shetayh,

2020 WL 1074709, at *3; accord Clapps, 2020 WL 1308230, at *5.

       Clapps v. State Farm Insurance Cos. is instructive and further illustrates why dismissal is

appropriate here. See 2020 WL 1308230, at *5. The Clapps court explained:

       A review of the complaint in [1009 Clinton Properties] only underscores the
       complete lack of factual content alleged here, as Plaintiff’s bad faith allegations

                                                  7
           Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 8 of 9




        are simply a verbatim copy of the allegations from that complaint. While the
        court in that case deemed those allegations sufficient, it surely did not intend to
        create a rule whereby all future plaintiffs could simply parrot the exact same
        allegations in order to survive a motion to dismiss. The federal pleading
        standards demand more.

Id. (emphasis added). The court reached a similar conclusion in Shetayh v. State Farm

Fire & Casualty Co. 2020 WL 1074709, at *3. There, the court explained: “Nearly

identical allegations supporting the bad faith claim in the above-captioned action appear

in other civil complaints filed by the law firm representing the [plaintiffs]. (citing cases)1

This is evidence that the pleadings fail to meet the requirements of Rule 8, which

demands more than an unadorned, the-defendant-unlawfully-harmed me accusation.” Id.

(citations omitted).

        So too here. As we repeatedly noted above, the Cappuccios’ bad faith allegations

are identical to those in numerous other cases. The Cappuccios cannot “simply parrot”

the same allegations pled in 1009 Clinton Properties, Clapps, Shetayh, and MBMJ

Properties and expect this Court to find that they alleged enough factual content to render

their bad faith claim plausible. Indeed, doing so would turn federal pleading standards on

their head. Accordingly, we grant State Farm’s motion to dismiss the Cappuccios’ bad

faith claim.

        Such dismissal is without prejudice and with leave to amend the claim set forth in

Count II only. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when

justice so requires.”). Counsel is advised that any amended complaint shall be consistent

with this Memorandum and “must specifically include facts to address who, what, where,

when, and how the alleged bad faith conduct occurred.” Shetayh, 2020 WL 1074709, at


1
 We note that the Cappuccios are represented by the same law firm, and that the Cappuccios’ complaint contains
nearly identical allegations as those in Shetayh and the cases cited by the court in Shetayh.

                                                        8
         Case 2:19-cv-03025-KSM Document 14 Filed 05/08/20 Page 9 of 9




*3 (internal quotation marks and citations omitted).

       An appropriate order follows.




                                                9
